Citation Nr: 1210174	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  10-42 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a low back disorder.  

2.  Entitlement to service connection for bilateral plantar fasciitis.  

3.  Entitlement to service connection for a gastrointestinal disorder.  

4.  Entitlement to an effective date earlier than August 10, 2010, for the award of service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to October 1994.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Salt Lake City, Utah, which denied the above claims for service connection, and a December 2010 rating decision which granted service connection and assigned a 10 percent disability rating for a left knee disability, effective August 10, 2010.

The Board notes that in October 2010, the Veteran also perfected an appeal for the issue of entitlement to service connection for pruritis.  However, in a January 2011 statement, the Veteran indicated that she wished to withdraw the appeal as to that issue.  Therefore, it is not before the Board at this time.

In July 2011, the Veteran testified at a personal hearing over which the undersigned Acting Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.
 
In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issues of entitlement to service connection for a low back disorder, bilateral plantar fasciitis, and a gastrointestinal disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's initial claim for service connection for a left knee disability was filed at the RO on August 10, 2010, more than one year after her separation from active service.  No informal or formal claim, or written intent to file a claim, for service connection for a left knee disability, was received prior to August 10, 2010.


CONCLUSION OF LAW

The criteria for an effective date earlier than August 10, 2010, for the award of service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1101, 5103, 5107, 5110 (West 2002); 38 C.F.R. § 3.400 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Earlier Effective Date

The effective date for the grant of service connection based on an original claim, a claim reopened after final disallowance, or a claim for increase is either the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise it will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b) (2011).    

A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2011).    

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2011); Norris v. West, 12 Vet. App. 413 (1999).   

The Veteran filed her claim for service connection for a left knee disability on August 10, 2010, more than one year after her separation from active service in October 1994.  Where a claim has been filed more than one year after the date of separation from service, the effective date of service connection is the date of the receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b) (2011).  Here, the Veteran's records demonstrate that she was first diagnosed with left knee strain on VA examination on August 31, 2010.  Thus, the later date is the date the evidence demonstrates that entitlement existed.  However, service connection has been established as of August 10, 2010, the date the claim for service connection was received.  The Board can find no basis to assign an earlier effective date.  

With regard to whether an informal or formal claim, or written intent to file a claim for service connection for a left knee disability, was filed prior to August 10, 2010, the Board finds no evidence of there being such a claim.  The Veteran contends that she filed a claim for service connection for a knee disability on December 8, 2008.  However, the Veteran's December 2008 application for compensation clearly states that she was filing a claim for service connection for a right knee disability, and not a left knee disability.  Moreover, the RO sent correspondence to the Veteran in December 2008 and April 2009 in which she was given information on what evidence was required to substantiate her claim for service connection for a right knee condition.  At no point prior to the adjudication of the claim for service connection for a right knee disability in June 2009 did the Veteran inform the RO that she was actually filing a claim for service connection for a left knee disability.  The first evidence of an intention to file a claim for service connection for a left knee disability was received on August 10, 2010.  The August 10, 2010,  correspondence from the Veteran clearly states that she wished to file a new claim for service connection for the left knee, as this was the knee that had been injured in service.  The correspondence also indicated that the Veteran wished to withdraw her appeal for service connection for the right knee disability, as this was not the knee that had been injured in service.  Therefore, the Board finds that a claim was not filed earlier than August 10, 2010, for service connection for a left knee disability.  In this case, the earliest possible date that could serve as a basis for the award of service connection for a left knee disability is the date of receipt of the Veteran's claim on August 10, 2010.  There is no legal entitlement to any earlier effective date.  Therefore, the Board finds that the preponderance of the evidence is against the claim for an earlier effective date and that claim must be denied.

Because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  Mason v. Principi, 16 Vet. App. 129 (2002).  


ORDER

An effective date earlier than August 10, 2010, for the award of service connection for a left knee disability is denied.  


REMAND

Unfortunately, a remand is required in this case as to the issues of service connection for a low back disorder, bilateral plantar fasciitis, and a gastrointestinal disorder.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011). 

To begin with, the Veteran reported in November 2010 that she had been recently awarded Social Security Administration disability benefits.  In February 2011, the RO made a request to obtain the Veteran's records from the Social Security Administration.  On March 11, 2011, the RO received a compact disc (CD) from Social Security Administration that purportedly contained the Veteran's Social Security Administration records.  However, despite the fact that this CD was labeled with the Veteran's information, another Veteran's files were apparently mistakenly scanned onto the CD.  The Veteran's Social Security Administration records are considered to be in the custody of a federal department or agency and therefore in VA's constructive possession.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Since the Veteran's records have not yet been obtained and may be pertinent to the instant claim, they should be again requested for consideration of the appeal.  See Murincsak v. Brown, 2 Vet. App. 363 (1992).  

Additionally, VA's duty to assist also includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claims.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2011); Robinette v. Brown, 8 Vet. App. 69 (1995).  

Regarding the Veteran's claim for service connection for a low back disorder, service treatment records indicate that she was treated for traumatic low back pain in June 1985 after she fell off a horse.  She also received treatment for low back pain in September 1993 and treatment for lumbar strain in June 1994 and October 1994.  The post-service evidence dated from February 2007 to December 2010 shows that the Veteran received intermittent treatment for a low back disability and that she injured her back at work in 2007 and 2008.  

On VA examination in August 2010, the VA examiner acknowledged the Veteran's treatment for low back pain due to a fall off of a horse but then noted the lack of medical records showing treatment for a low back disability from 1994 until 2010 and concluded that the Veteran had not been seen for her low back prior to the 2007 work injury.  The examiner opined that it was not at least as likely as not that the Veteran's current degenerative disc disease of the lumbar spine and low back strain were due to the Veteran's in-service injury when she fell off of a horse.  Instead, the examiner found that the Veteran's current low back disability was most likely a result of the injuries that occurred after service when she was hit by a jack at work.  She stated that the Veteran's chronic lumbar strain appeared to be the current main problem.  She also indicated that if the Veteran submitted records to show that she had degenerative changes on the lumbar spine at the time of her 2007 injury, it would make sense that these degenerative changes would have predated the injury.  

It does not appear that the August 2010 VA examiner considered the Veteran's lay statements regarding report of a continuity of symptomatology of low back pain.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).  

Moreover, since the August 2010 VA examination, the Veteran has submitted additional medical evidence, including a December 2008 private medical report in which the physician noted that the Veteran had preexisting mild degenerative disc and facet disease of the lumbar spine based on degenerative changes that were already present on April 2007 x-rays.  The Veteran has also submitted February 2011 lay statements from her family members in which they reported witnessing the Veteran struggling with back pain prior to her 2007 work injury.  In order to make an accurate assessment of the Veteran's entitlement to service connection for her low back disability, it is necessary to have a medical opinion discussing whether her disability is related to her period of active service based upon a thorough review of the record, comprehensive examination of the Veteran, and adequate rationale.  Therefore, the Board finds that another examination and opinion is necessary in order to fairly decide the merits of the Veteran's claim.

With respect to the Veteran's claims for service connection for bilateral plantar fasciitis and a gastrointestinal disorder, service treatment records reflect that the Veteran was treated for plantar fasciitis and other foot disabilities in December 1984, December 1986, March 1987, September 1987, October 1987, November 1987, February 1988, March 1988, May 1988, July 1988, and August 1988; and that she was treated for gastritis with acute erosions and ulcerations in October 1986.  At the Veteran's July 2011 hearing, she testified that since discharge from service, she had continuously experienced foot pain for which she had obtained orthotics.  She also reported that since discharge from service, she had continuously experienced stomach pain for which she took over-the-counter medication.  It remains unclear to the Board whether the Veteran's current foot and stomach symptoms are related to her in-service treatment for plantar fasciitis and gastritis, respectively.  In order to make an accurate assessment of the Veteran's entitlement to service connection for her bilateral plantar fasciitis and gastrointestinal disabilities, it is necessary to have medical opinions discussing whether her disabilities are related to her period of active service based upon a thorough review of the record, comprehensive examination of the Veteran, and adequate rationale.  The Board notes that the VA examiners must consider the Veteran's lay statements regarding in-service injury and report of a continuity of symptomatology.  See Dalton, 21 Vet. App. at 23.  Therefore, the Board finds that VA examinations and opinions are necessary in order to fairly decide the merits of the Veteran's claims.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall make another attempt to obtain all medical records from the Social Security Administration pertinent to the Veteran's claim for Social Security disability benefits.  A copy of the decision on the Veteran's claim should be obtained.  If any of the requested records are shown to be at another storage facility, a request should be made to the appropriate storage facility.  If the records cannot be obtained, the Veteran and her representative should be so notified, and the claims folder should contain documentation of the attempts made to obtain the records.  

2.  The RO/AMC shall schedule the Veteran for a VA examination to determine whether there is any relationship between any current low back disorder and her period of active service.  The examiner must review the claims file and the examination report should note that review.  All testing deemed necessary by the examiner should be undertaken.

The examiner is directed to provide an opinion as to whether it is at least as likely as not that any current low back disorder is etiologically related to any incidents of the Veteran's period of active service, including her June 1985 injury when she fell off a horse and her treatment for low back pain/strain in September 1993, June 1994, and October 1994.  

The examiner must consider the Veteran's competent lay statements as to the in-service occurrence of an injury and the continuity of symptomatology since service.  A complete rationale for any opinions expressed should be provided.  If necessary, the examiner should reconcile the opinion with the other medical opinions of record.

3.  The RO/AMC shall schedule the Veteran for a VA examination to determine whether there is any relationship between any current plantar fasciitis and her period of active service.  The examiner must review the claims file and the examination report should note that review.  All testing deemed necessary by the examiner should be undertaken.

The examiner is directed to provide an opinion as to whether it is at least as likely as not that any current bilateral plantar fasciitis is etiologically related to any incidents of the Veteran's period of active service, including treatment for plantar fasciitis and other foot disabilities in December 1984, December 1986, March 1987, September 1987, October 1987, November 1987, February 1988, March 1988, May 1988, July 1988, and August 1988.  

The examiner must consider the Veteran's competent lay statements as to the in-service occurrence of an injury and the continuity of symptomatology since service.  A complete rationale for any opinions expressed should be provided.  If necessary, the examiner should reconcile the opinion with the other medical opinions of record.

4.  The RO/AMC shall schedule the Veteran for a VA examination to determine whether there is any relationship between any current gastrointestinal disorder and her period of active service.  The examiner must review the claims file and the examination report should note that review.  All testing deemed necessary by the examiner should be undertaken.

The examiner is directed to provide an opinion as to whether it is at least as likely as not that any current gastrointestinal disorder is etiologically related to any incidents of the Veteran's period of active service, including treatment for gastritis with acute erosions and ulcerations in October 1986.  

The examiner must consider the Veteran's competent lay statements as to the in-service occurrence of an injury and the continuity of symptomatology since service.  A complete rationale for any opinions expressed should be provided.  If necessary, the examiner should reconcile the opinion with the other medical opinions of record.

5.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development action has been conducted and completed in full, and that no other notification or development action, in addition to that directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

6.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


